Order entered April 25, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-11-01156-CR

                    MICHELLE BARRIGA-HERMOSILLO, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 296th Judicial District Court
                                  Collin County, Texas
                          Trial Court Cause No. 429-82368-10

                                          ORDER
       Before the Court is appellant Michelle Barriga-Hermosillo’s April 24, 2013 motion for

extension of time to file a motion for rehearing. The Court GRANTS the motion and ORDERS

appellant to file her motion for rehearing with the Court no later than 5:00 p.m., Monday, April

29, 2013.


                                                     /s/   MARY MURPHY
                                                           JUSTICE